 



EX. 10.71

SEPARATION AGREEMENT
CONFIDENTIAL

THIS SEPARATION AGREEMENT (the “Agreement”) made and entered into effective 20
December, 2007, by and between Syntroleum Corporation, a Delaware corporation
with its principle place of business at 4322 South 49th West Avenue, Tulsa, OK
74107 (the “Company”) and Richard L. Edmonson, a natural person with his
principal residence at 7924 S. Braden Avenue, Tulsa, OK 74136 (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive became an employee of the Company as of August 16, 2003
(the “Employment Date”) and signed an Employment Agreement dated July 30, 2003
(the “Employment Agreement”); and

WHEREAS, the Executive and the Company wish to modify and amend the Employment
Agreement, as provided herein; and

WHEREAS, Executive’s employment with the Company shall be terminated due to a
reduction in force; and

WHEREAS, the parties mutually desire to arrange for Executive’s separation from
the Company under certain terms; and

WHEREAS, in consideration of the mutual promises contained herein, the parties
hereto are willing to enter into this Agreement upon the terms and conditions
herein set forth.

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Separation and Resignation from Officer Positions.

Effective as of the close of business on December 31, 2007, the Executive will
separate his service as an employee of the Company (the “Separation Date”). The
Executive agrees to resign any and all director officer, or other positions he
holds with the Company or any of its affiliates and/or subsidiaries, and the
Executive hereby agrees to sign and deliver the letter included herein
Attachment “B”, evidencing his resignation on the Separation Date.

Page 1 of 15

 

1



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

2. Special Compensation for Waiver and Release.

(A) Waiver & Release. The Executive shall have up to forty-five (45) calendar
days to consider whether to sign and return this Agreement to the Company by
first class mail, by hand delivery or by scanned document sent via facsimile or
electronic mail. In consideration for the Executive’s execution of and
compliance with this Agreement, including but not limited to the execution of
the Waiver and Release attached hereto as Attachment “A” and Executive’s
agreement to respond to casual requests for clarifications and information for a
period of two years beginning January 1, 2008, the Company shall provide the
Executive consideration as set forth below in this Sections 2, 3(E), 3(F), 3(G)
and 4(B). The values of such consideration is in excess of what Executive is
otherwise entitled to. This additional consideration is provided subject to the
binding execution by the Executive (without revocation) of the Waiver and
Release. The Company’s obligation to make any further payments or provide any
benefits otherwise due under Sections (2), 3(E), 3(F), 3(G) and 4(B) shall cease
only in the event the Executive is in material breach of the terms of this
Agreement or the Waiver and Release and fails to cure such breach in a
reasonable period of time. No payment shall be made or other benefit described
hereunder provided until the expiration of the seven-day revocation period
described in the Waiver and Release (the “Effective Waiver Date”).

(B) Separation Payments. Assuming the Waiver and Release has become binding
(without revocation) and has been re-affirmed as provided in Section 2(A), the
Company agrees to pay the Executive special compensation in the form of a lump
sum amount of $422,548.04 (less applicable taxes) payable on December 28, 2007.
This provision hereby modifies and supersedes Section 13(d) of the Employment
Agreement. This provision provides Executive with a benefit valued in excess of
what Executive would have otherwise been entitled to under Section 13(d) of the
Employment Agreement prior to it being modified and superseded by this
provision.

3. Other Benefits.

(A) Salary. Payable on December 28, 2007, the Company will make a lump sum cash
payment to Executive in an amount equal to any salary earned up to the
Separation Date from the last regular pay period.

(B) Unused Leave. Payable on December 28, 2007 and subject to any limitations in
the Company’s personnel policies, the Company will make a lump sum cash payment
to Executive in an amount equal to the hours of unused vacation leave earned up
to the Separation Date.

(C) 401(k) Plan. The Executive’s benefits under the Syntroleum 401(k) Plan and
any other plan or arrangement of the Company shall be determined and paid in
accordance with the terms of such plans without modification. Except as
expressly provided, all further benefits provided to the Executive shall cease
as of the Separation Date.

Page 2 of 15

 

2



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

(D) Bonuses. The Executive acknowledges that, in exchange for the benefits
granted above under Sections 2 and 3 of this Agreement, the Company shall have
no further obligation to pay any bonuses to the Executive based upon services
rendered in any years after the Separation Date. The Executive shall be eligible
to participate in the bonus for the year 2007.

(E) D&O Insurance. Subject to the Company’s own decision with regard to amounts
and insurance providers, the Company will maintain D&O or other insurance
coverage and extend same to the Executive, similar to the Company’s then-current
executive group, for a period of three (3) years from the Separation Date when
possible.

(F) Restrictive Covenants. As a material inducement to the Company to enter into
this Agreement, Executive agrees that the restrictive covenants set forth in
paragraphs 6, 7, 8, 9, 10, 11 and 12 of the Employment Agreement, originally
agreed to by the Executive in entering into the Employment Agreement in exchange
for the Company’s provision to the Executive of Trade Secret Information and for
other good and valid consideration, remain in full force and effect; provided,
however, that, effective the Separation Date, the Company agrees to waive the
restrictions set forth in paragraphs 9(a) and 9(b). Notwithstanding the
forgoing, the Company does not waive the restrictions on the Executive as set
forth in paragraph 9(c) of the Employment Agreement.

(G) Restricted Stock Grant. The Company and Executive acknowledge that they will
execute a Restricted Stock Award Agreement contemporaneous with this Separation
Agreement covering the award to Executive of 100,000 shares of the Company’s
common stock subject to performance vesting requirements. Such Restricted Stock
Award Agreement shall remain in effect and binding on the parties
notwithstanding the separation of the Executive from the Company.

4. Property of the Company.

(A) All documents, encoded media, and other tangible items provided to Executive
by the Company or prepared, generated or created by Executive or others in
connection with any business activity of the Company are the property of the
Company, and Executive will promptly deliver to the Company all such documents,
media and other items in Executive’s possession, including all complete or
partial copies, recordings, abstracts, notes or reproductions of any kind made
from or about such documents, media, items or information contained therein by
the Separation Date. Executive will neither have nor claim any right, title or
interest in any trademark, service mark or trade name owned or used by the
Company.

Page 3 of 15

 

3



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

(B) Subject to the necessary and proper procedures of the Company’s Information
Technology department for the termination or retirement of any Company employee
and the requirement that Company will not be required to purchase any licenses
to comply with this paragraph, the Company agrees to transfer ownership of
certain listed items to the Executive within 30 days of the Separation Date, or
within a reasonable period thereof as required to coordinate with the third
party vendors of the Company. The items to be transferred are: (i) mobile phone
and associated cell number, and (ii) one laptop computer & peripherals
(including basic operating system and business productivity software licenses,
keyboard, mouse monitor and docking station) for each. All items are to be
provided to the Executive in working order on an “AS IS, WHERE IS” basis.

5. Assistance with Legal Proceedings. The Executive agrees that for a period of
three (3) years after the Separation Date, the Executive will furnish such
information and proper assistance as may be reasonably necessary in connection
with any litigation or other legal proceedings in which the Company or any
affiliate or subsidiary is then or may become involved; provided, however, that
the parties agree to negotiate a reasonable rate of compensation for any such
services. No compensation shall be required for casual requests for
clarifications and information for a period of two years beginning January 1,
2008.

6. Nondisparagement. The Company will provide the Executive a mutually agreeable
letter of reference; such letter shall be agreed prior to the Separation Date.
The Executive agrees to refrain from any criticisms or disparaging comments
about the Company or any affiliates (including any current or former officer,
director or employee of the Company), and the Executive agrees not to take any
action, or assist any person in taking any other action, that is adverse to the
interests of the Company or any affiliate or inconsistent with fostering the
goodwill of the Company and its affiliates. Likewise, the Company agrees to
refrain from any criticisms or disparaging comments about the Executive, and the
Company agrees not to take any action, or assist any person in taking any other
action, that is adverse to the interests of the Executive or inconsistent with
fostering the goodwill of the Executive. Notwithstanding the forgoing, this
paragraph imposes no limitation on the Executive’s rights as a shareholder of
the Company, or on either party’s rights to enforce this Agreement.

7. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law. So long as the Executive lives, no person, other than the
parties hereto, shall have any rights under or interest in this Agreement or the
subject matter hereof. Upon the death of the Executive, his executors,
administrators, devisees and heirs, in that order, shall have the right to
enforce the provisions hereof.

Page 4 of 15

 

4



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

8. Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.

9. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.

10. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, OK 74107-6100
 
Attention: CEO
 
Phone: (918) 592-7900
Fax: (918) 592-7979

To the Executive:

Mr. Richard L. Edmonson
7924 S. Braden Ave.
Tulsa, OK 74136
 
Phone: (918) 728-3315
Fax: (918) 728-3315

All such notices shall be conclusively deemed to be received and shall be
effective; (A) if sent by hand delivery, upon receipt, (B) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (C) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.

11. Tax Withholding.

(A) The Executive shall be responsible for paying any federal, state, city or
other required taxes on all benefits received from the Company under this
Agreement.

(B) In instances where a taxable event involves options or stock, the taxes will
be handled in accordance with the applicable stock option agreement or
restricted stock award agreement.

Page 5 of 15

 

5



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

12. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

14. Titles. The titles and headings preceding the text of the sections and
subsections of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

15. Drafting. The agreements between the Executive and Company contained herein
shall not be construed in favor of or against the other party but shall be
construed as if all parties prepared this Agreement.

16. Agreement Not To Be Used As Evidence. This Agreement shall not be admissible
as evidence in any proceeding except one in which a party to this Agreement
seeks to enforce this Agreement or alleges this Agreement has been breached, or
one in which a court or administrative agency of competent jurisdiction orders
Executive or the Company to produce this Agreement. If a court or administrative
agency orders production of this Agreement or disclosure of the terms of this
Agreement is sought, Executive or the Company shall immediately notify the other
party of same and shall cooperate with any efforts to obtain a protective order
from that court or agency preventing such production or requiring that this
Agreement be produced or filed only under seal and that other parties to any
such proceedings and their counsel shall not disclose the existence or terms of
this Agreement for purposes not related to the proceeding in which this
Agreement was ordered to be produced.

17. Governing Law; Venue.

(A) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF OKLAHOMA, UNITED STATES OF AMERICA, WITHOUT REGARD TO
CONFLICT OF LAW PROVISIONS THEREOF. Subject to Section 17(B) of this Agreement,
the Company and the Executive expressly and irrevocably consent and submit to
the nonexclusive jurisdiction of any state or federal court sitting in Tulsa
County, Oklahoma and agree that, to the fullest extent allowed by law, such
Oklahoma state or federal courts shall have jurisdiction over any action, suit
or proceeding arising out of or relating to this Agreement. The Company and the
Executive each irrevocably waive, to the fullest extent allowed by law, any
objection either of them may have to the laying of venue of any such suit,
action or proceeding brought in any state or federal court sitting in Tulsa
County, Oklahoma based upon a claim that such court is inconvenient or otherwise
an objectionable forum. Any process in any action, suit or proceeding arising
out of or relating to this Agreement may, among other methods, be served upon
the Company or the Executive by delivering it or mailing it to their respective
addresses set forth herein. Any such delivery or mail service shall be deemed to
have the same force and effect as personal service in the State of Oklahoma.

Page 6 of 15

 

6



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

(B) Any dispute arising out of or in connection with this Agreement, including
any question regarding its existence, validity or termination, shall be
addressed exclusively in the following priority order:

(1) Negotiation. The Executive and the Company shall arrange a meeting, at a
mutually convenient time by phone or in person, to discuss the issues of each
Party and negotiate for a resolution of the dispute. The period of negotiation
shall extend no longer than thirty (30) days from the first meeting of the
negotiators.

(2) Mediation. If the Parties have failed to resolve the dispute by negotiation,
the Parties shall submit to mediation prior to seeking resolution by binding
arbitration. The Parties will cooperate with one another in selecting a mediator
from the American Arbitration Association panel of neutrals, which shall be
requested to promptly schedule the mediation proceedings. The parties covenant
that they will participate in the mediation in good faith, and that they will
each bear their own costs. All offers, promises, conduct and statements, whether
oral or written, made in the course of the mediation by any of the parties,
their agents, employees, experts and attorneys, and by the mediator, are
expected to be treated as confidential, privileged and inadmissible for any
purpose, including impeachment, in any arbitration or other proceeding involving
the parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation. If the dispute is not resolved within thirty (30) days from the
date of the submission of the dispute to mediation (or such later date as the
parties may mutually agree in writing), the administration of the arbitration
shall proceed forthwith. The mediation may continue, if the parties so agree,
after the appointment of the arbitrators. Unless otherwise agreed by the
parties, the mediator shall be disqualified from serving as arbitrator in the
case. The pendency of a mediation shall not preclude a party from seeking
provisional remedies, such as a temporary or permanent injunction or restraining
order to prevent a continuing harm to a Party, in aid of the arbitration from a
court of appropriate jurisdiction, and the parties agree not to defend against
any application for provisional relief on the ground that a mediation is
pending.

Page 7 of 15

 

7



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

(3) Arbitration. Within five (5) business days of the conclusion of the Parties’
mediation, any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
Agreement to arbitrate, shall be determined by binding arbitration in Tulsa,
Oklahoma, before three (3) arbitrators. The arbitration shall be administered by
the American Arbitration Association pursuant to its Commercial Rules for
Arbitration. The arbitrators’ award may be enforced in Tulsa County District
Court, the United States District Court for the Northern District of Oklahoma or
in any other court having jurisdiction over the parties. This clause shall not
preclude the Parties from seeking provisional remedies in aid of arbitration,
such as a temporary or permanent injunction or restraining order to prevent a
continuing harm to a Party, from a court of appropriate jurisdiction. The
Parties covenant that they will participate in the arbitration in good faith,
and that they will each bear their own costs. The provisions of this clause may
be enforced by any court of competent jurisdiction, and the Party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorneys’ fees, to be paid by the Party against whom enforcement is
ordered.

(4) The Parties agree that the dispute resolution priority set forth herein is a
material term of this agreement and that the damages for failure to comply with
the dispute resolution priority are and would be difficult to measure.
Consequently, the Parties agree that in the event a Party elects to ignore the
dispute resolution priority order requirements set forth in this Section 17(B),
the Party making the election shall be obligated for all (internal and external)
costs, fees and expenses, including attorneys’ fees, of the other Party,
regardless of how the dispute is ultimately decided. In other words, any Party
electing to forego the dispute resolution priority in Section 17(B) also elects
to pay the fees, costs and expenses of the other Party even if the electing
Party ultimately prevails. The dispute resolution priority order requirement
specified in this Section 17(B) may be amended, modified, or waived only upon
the agreement, in writing, of the Parties.

18. Remedies. In the event of any material breach by either party of any of the
provisions of this Agreement and in the event such material breach is not cured
by the breaching party within ten (10) days after notice from the non-breaching
party, the non-breaching party, in addition to any other rights, remedies or
damages available at law or in equity, shall be entitled:

Page 8 of 15

 

8



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

(A) to injunctive relief enjoining and restraining any such material breach by
the breaching party, in addition to any other award of damages to which may be
entitled, and

(B) to recover from the breaching party all costs and expenses, including
reasonable attorney’s fees, incurred by the non-breaching party, its successors
or assigns as a consequence of any such breach.

19. Entire Agreement. This Agreement, together with Attachments A and B
constitute the entire agreement of the parties with respect to the subject
matter hereof, and expressly supersedes the Employment Agreement, except as
expressly provided herein.

20. 409A Compliance. The parties acknowledge that all payments and benefits
provided under this Agreement are intended to meet the requirements and
restrictions of the nonqualified deferred compensation rules contained in
Section 409A of the Internal Revenue Code of 1986, as amended (to the extent
applicable thereto).

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
date and year first above written.

SYNTROLEUM CORPORATION

By: /s/ Edward G. Roth                   
Edward G. Roth
Chief Executive Officer


EXECUTIVE

By: /s/ Richard L. Edmonson          
Richard L. Edmonson



Page 9 of 15

 

9



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

Attachment “A”

SYNTROLEUM CORPORATION
Waiver And Release

Syntroleum Corporation has offered to pay me certain severance benefits (the
“Benefits”) under the Separation Agreement, dated as of December 19, 2007 (the
“Separation Agreement”), which Separation Agreement includes benefits to which I
am not otherwise entitled. These Benefits were offered to me in exchange for my
agreement, among other things, to waive all of my claims against and release
Syntroleum Corporation and its predecessors, successors and assigns
(collectively referred to as the “Company”), all of the affiliates (including
parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, insurers, employee benefit plans and the fiduciaries and
agents of said plans (collectively, with the Company and Affiliates, referred to
as the “Corporate Group”) from any and all claims, demands, actions, liabilities
and damages arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to any claim or cause of action to enforce or
interpret any provision contained in the Separtion Agreement that may arise
after the date this Waiver and Release is executed. I have read this Waiver and
Release, the attached demographic information and the Separation Agreement,
including the attachments thereto (all of which I received together and which,
together, are referred to herein as the “Separation Agreement Materials”) and
they are incorporated herein by reference. I choose to accept this offer.

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release. I understand that, in order to be
eligible for Benefits, I must sign (and return to Stephani Britton, HR Manager)
this Waiver and Release before 5 p.m. on February 3, 2008. I acknowledge that I
have been given sufficient time to consider whether to sign the Separation
Agreement and whether to execute this Waiver and Release.

In exchange for the payment to me of Benefits, which are in addition to any
remuneration or benefits to which I am already entitled, I, among other things,
(1) agree not to sue in any local, state and/or federal court regarding or
relating in any way to my employment with or separation from the Company or the
Affiliates, and (2) knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or separation from the Company or the Affiliates.1 This Waiver
and Release includes, but is not limited to, claims and causes of action under:
Title VII of the Civil Rights Act of 1964, as amended (“Title VII”); the Age
Discrimination in Employment Act of 1967, as amended, including the Older
Workers Benefit Protection Act of 1990 (“ADEA”); the Civil Rights Act of 1866,
as amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990 (“ADA”); the Energy Reorganization Act, as amended, 42 U.S.C. ss 5851; the
Workers Adjustment and Retraining Notification Act of 1988; the Pregnancy
Discrimination Act of 1978; the Employee Retirement Income Security Act of 1974,
as amended; the Occupational Safety and Health Act; claims in connection with
workers’ compensation or “whistle blower” statutes; and/or contract, tort,
defamation, slander, wrongful termination or any other state or federal
regulatory, statutory or common law. Further, I expressly represent that no
promise or agreement which is not expressed in the Separation Agreement
Materials has been made to me in executing this Waiver and Release, and that I
am relying on my own judgment in executing this Waiver and Release, and that I
am not relying on any statement or representation of the Company, any of the
Affiliates or any other member of the Corporate Group or any of their agents. I
agree that this Waiver and Release is valid, fair, adequate and reasonable, is
with my full knowledge and consent, was not procured through fraud, duress or
mistake and has not had the effect of misleading, misinforming or failing to
inform me.



 

1  
Nothing in this Waiver and Release or the Separation Agreement should be
construed as a waiver of my rights vested under the terms of employee benefit
plans sponsored by the Company or the Affiliates or with respect to such rights
or claims as may arise after the date this Waiver and Release is executed.
Additionally, I am not waiving any rights that I may have under the Family and
Medical Leave Act of 1993 or the Fair Labor Standards Act. Furthermore, although
I waive all rights to recovery of any compensation or benefits that I might be
entitled to as a result of filing charges or claims with the Equal Employment
Opportunity Commission, the National Labor Relations Board and the Oklahoma
Human Rights Commission, I am not giving up any right that I may have to file
charges or claims with these governmental agencies. Finally, I am not waiving
any rights that cannot by law be released by private agreement.

Page 10 of 15

 

10



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

I acknowledge that payment of Benefits to me by the Company is not an admission
by the Company or any other member of the Corporate Group that they engaged in
any wrongful or unlawful act or that the Company or any member of the Corporate
Group violated any federal or state law or regulation.

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the other Separation Agreement Materials set forth the entire
understanding and agreement between me and the Company or any other member of
the Corporate Group concerning the subject matter of this Waiver and Release and
supersede any prior or contemporaneous oral and/or written agreements or
representations, if any, between me and the Company or any other member of the
Corporate Group. I understand that for a period of 7 calendar days following the
date that I sign this Waiver and Release, I may revoke my acceptance of the
offer, provided that my written statement of revocation is received on or before
that seventh day by Stephani Britton, HR Manager, Syntroleum Corporation, 4322
South 49th West Avenue, Tulsa, Oklahoma 74107, facsimile number:  (918)
592-7979, in which case the Waiver and Release will not become effective. In the
event I revoke my acceptance of this offer, the Company shall have no obligation
to provide me Benefits. I understand that failure to revoke my acceptance of the
offer within 7 calendar days from the date I sign this Waiver and Release will
result in this Waiver and Release being permanent and irrevocable.

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the

Page 11 of 15

 

11



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

Company or any other member of the Corporate Group which occur after the date of
the execution of this Waiver and Release.

/s/ Richard L. Edmonson                                      
Richard L. Edmonson
 

/s/ Gary Roth                                                  
Executive’s Signature

 

                                                   
Executive’s Signature Date




Page 12 of 15

 

12



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

SCHEDULE 1 TO ATTACHMENT A

As noted in the Separation Agreement, your employment with the Company is ending
due to a reduction in force. You were selected for dismissal under the reduction
in force program because the Company decided that it needed to eliminate
positions in order to reduce its labor cost and that your position is not
critical to the continued operation of the Company.

The following demographic information is provided to the Executive for review
and consideration in connection with signing the WAIVER AND RELEASE, included as
Attachment A to the Separation Agreement. This list represents the job titles
and ages of all employees within the Company who have been dismissed as a result
of the reduction in force and offered the separation benefits described in
exchange for signing a release. Those employees are as follows:

          Title   Age  
Executive Assistant
    52  
VP – Investor Relations
    41  
Business Dev. Analyst II
    32  
Director – Special Projects
    60  
Administrative Assistant
    33  
Sr. Counsel/Govt. Affairs Manager
    36  
Chairman/Chief Research Officer
    50  
Technical Director
    53  
Sr. VP/General Counsel/Corp. Secretary
    56  
Manager – Catalyst Testing
    58  
Sr. Lab Tech I
    47  
Manager-Analytical/Catalyst Laboratory
    37  
Sr. Research Chemist
    62  
Chemist I
    44  
Lab Supervisor
    45  
Chemist II
    36  
Chemist I
    48  
Chemist III
    32  
Manager – Facilities Maintenance
    46  
Manager – Network Services
    31  
Communications & Security Administrator
    60  
Administrative Assistant
    24  

Page 13 of 15

 

13



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

The following demographic information is provided to the Employee for review and
consideration in connection with signing the waiver and release, included as
Attachment A to the Separation Agreement. This list represents the job titles
and ages of all current employees within the Company who have not been dismissed
as part of the reduction in force and who have not been offered the separation
benefits described in exchange for signing a release. Those employees are as
follows:

          Title   Age  
Sr. Process Engineer II
    42  
Sr. VP Business Development
    53  
HR Manager/Sr. Accountant
    41  
Process Engineer
    37  
Controller
    28  
Executive Assistant
    41  
Sr. Project Engineer
    59  
Sr. VP & Principal Financial Officer
    56  
Manager – Process Engineering
    49  
Sr. Process Engineer II
    30  
Engineering Administrative Assistant
    58  
Sr. CAD Operator
    55  
Process Engineer II
    23  
Sr. Process Engineer II
    34  
President/Chief Operating Officer
    50  
Sr. Research Engineer II
    40  
Sr. Process Engineer II
    34  
Director – Project Engineering
    47  
Sr. VP – Finance
    43  
Chief Executive Officer
    60  
Process Engineer II
    29  
Manager – Facilities Operations
    50  
Operations Supervisor
    53  



Page 14 of 15

 

14



--------------------------------------------------------------------------------



 



Richard L. Edmonson
Separation Agreement

CONFIDENTIAL

Attachment “B”

(SYNTROLEUM LOGO) [c71868c7186801.gif]

December 31, 2007

Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, Oklahoma 74107

Attn.: Secretary of the Corporation



  Re:  
Confirmation of resignation from all positions and offices held in Syntroleum
Corporation, and all of its affiliates and/or subsidiaries

Dear Sir/Madam:

By affixing my signature to this letter, I hereby resign from any and all
positions and/or offices previously held in Syntroleum Corporation, all of its
affiliates and/or subsidiaries that are in existence as of the date of this
correspondence. My resignation includes, without limitation, any position as an
officer, agent, or trustee in any of the entities of Syntroleum Corporation (its
affiliates and/or subsidiaries). This resignation shall become effective as of
the Separation Date as stated in the Separation Agreement.

Sincerely,

Richard L. Edmonson

Page 15 of 15

 

15